UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6658



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY GRANDISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-83-200-WDQ)


Submitted:   August 20, 2004            Decided:   September 15, 2004


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Grandison, Appellant Pro Se. Juliet Ann Eurich, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony Grandison appeals the district court’s order

entered   in    accordance       with   the   mandate      in   United     States    v.

Grandison, No. 03-6465 (4th Cir. Dec. 31, 2003) (unpublished).                       We

have    reviewed       the     record   and     find    no      reversible    error.

Accordingly, we affirm. We dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented     in    the

materials      before    the    court   and     argument     would   not     aid    the

decisional process.



                                                                             AFFIRMED




                                        - 2 -